Citation Nr: 1720485	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange (herbicide) exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 and March 2009 rating decisions of the RO in Cleveland, Ohio.  The February 2009 rating decision denied service connection for PTSD, and the March 2009 rating decision declined to reopen service connection for diabetes mellitus.

The Board has recharacterized one of the issues on appeal as service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	In an October 2002 rating decision, the RO denied service connection for diabetes mellitus, to include as due to herbicide exposure, on the basis that there was no evidence that the Veteran had been diagnosed with the claimed condition or that the Veteran had been exposed to herbicides during service.

2.	The Veteran did not appeal the October 2002 rating decision after being notified of appellate rights.

3.	Evidence received since the October 2002 rating decision relates to the previously unestablished fact of a current diagnosis of diabetes mellitus.

4.	The Veteran is currently diagnosed with diabetes mellitus type II.

5.	The Veteran does not have "service in the Republic of Vietnam (Vietnam)," was not presumptively exposed to herbicides during service, and was not actually exposed to herbicides during service.

6.	Symptoms of diabetes mellitus type II were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

7.	The currently diagnosed diabetes mellitus was not incurred in service and is not etiologically related to service, including as due to exposure to herbicides.

8.	The Veteran is currently diagnosed with an acquired psychiatric disorder, to include PTSD and depressive disorder.

9.	An in-service stressor sufficient to cause PTSD has not been verified.

10.	The current acquired psychiatric disorder did not have its onset during service, and is not otherwise related to active service.



CONCLUSIONS OF LAW

1.	The October 2002 rating decision denying service connection for diabetes mellitus, to include as due to herbicide exposure, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.	New and material evidence has been received sufficient to reopen service connection for diabetes mellitus.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 
38 C.F.R. §  3.156 (2016).

3.	The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.	The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the claim to reopen service connection for diabetes mellitus, the RO provided notice to the Veteran in January 2007, prior to the March 2009 rating decision that declined to reopen the claim for service connection.  With respect to the issue of service connection for an acquired psychiatric disorder, the RO provided notice to the Veteran in July 2008, prior to the February 2009 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, responses from the Joint Service Records Research Center (JSRRC) regarding service in Vietnam, deployment dates and port visit logs for the U.S.S. Ranger aircraft carrier, deck logs for the U.S.S. Ranger from November 1968 through April 1969, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA psychiatric examination in August 2015, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2015 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of service connection for an acquired psychiatric disorder on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the current diabetes mellitus had its onset during service or is otherwise etiologically related to service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for diabetes mellitus, there is no duty to provide a VA medical examination.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for diabetes mellitus without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  As further discussed below, the Veteran has made the specific contention that the current diabetes mellitus is related to exposure to herbicides during "on the ground" service in Vietnam; however, service connection based on exposure to herbicides is determined by actual or presumed exposure to herbicides.  As the Veteran has made no assertions or submitted any evidence contending onset of symptoms or actual diagnosis of diabetes mellitus in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for a VA medical opinion is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Reopening Service Connection for Diabetes Mellitus

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An October 2002 rating decision denied service connection for diabetes mellitus, to include as due to herbicide exposure, finding that there was no evidence establishing a current diagnosis for the claimed condition and that exposure to herbicides in service was not shown.  In October 2002, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the October 2002 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Since the October 2002 rating decision, VA has received additional lay and medical evidence.  Specifically, VA treatment records received now show a current diagnosis for diabetes mellitus.  Such evidence relates to the unestablished facts of a current diagnosis for diabetes mellitus, which is necessary to substantiate a claim for service connection.  For these reasons, the Board finds that the additional evidence received is new and material to reopen service connection for diabetes mellitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with diabetes mellitus type II, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is also diagnosed with PTSD and depressive disorder (without psychosis), which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply to service connection for an acquired psychiatric disorder.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2016).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep-water naval vessel off the shores of Vietnam has traditionally not been considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (2016).  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id. 

Claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Accordingly, diabetes mellitus is a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that the current diabetes mellitus is related to herbicide exposure during active service.  Specifically, in a February 2010 VA Form 9, the Veteran asserts being part of an aircraft crash recovery team during active service that went into the Republic of Vietnam to recover parts from downed aircraft.  A January 2013 Informal Conference Report of the Decision Review Officer at the RO in Cleveland, Ohio, reflects the Veteran's assertion that, while serving aboard the U.S.S. Ranger as an aircraft mechanic and hydraulics and fuel system assembler as member of Reconnaissance Attack Squadron Nine, his duties included going "on land" into Vietnam as a part of an aircraft crash recovery team, where the Veteran was exposed to Agent Orange.  Additionally, a February 1999 VA treatment record reflects that during a psychological evaluation, the Veteran reported two tours in Vietnam but did not identify any combat experiences.

Initially, the Board finds that the Veteran is currently diagnosed with diabetes mellitus type II.  A July 2006 VA examination report for back conditions reflect the Veteran had been diagnosed with diabetes mellitus type II.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," so may not be presumed to have been exposed to herbicides during service, and did not otherwise have actual exposure to herbicides during service, to warrant presumptive service connection for diabetes mellitus.  In September 2002, the JSRRC responded to a request for information regarding the Veteran's dates of service in Vietnam.  The September 2002 JSRRC response revealed the Veteran's Vietnam-related service aboard the U.S.S. Ranger were from January 7, 1969 to January 30, 1969, from February 15, 1969 to March 16, 1969, and from April 4, 1969 to April 17, 1969; however, the JSRRC was unable to verify if the Veteran was ever in the country of Vietnam.

A September 2014 response from the JSRRC states the command histories for the Veteran's unit showed the unit was aboard the U.S.S. Ranger from September 14, 1968 to May 17, 1969.  In-port visit logs for the U.S.S. Ranger covering deployment dates from October 1968 through October 1974 reveals the U.S.S. Ranger did not dock in Vietnam at any time during that period, including the time period for when the Veteran's unit was attached to the U.S.S. Ranger.  Specifically, the U.S.S. Ranger's in-port visit logs show that during the time the Veteran's unit was aboard the ship, the ship was docked in Pearl Harbor, Hawaii, Yokosuka, Japan, Subic Bay, Republic of the Philippines, and in British Hong Kong.  The September 2014 JSRRC response also reveals the U.S.S. Ranger conducted Special Operations at Yankee Station and in the Gulf of Tonkin during periods in November 1968 through April 1969.

The U.S.S. Ranger's deck logs during the Special Operations period from November 1968 through April 1969 do not contain evidence of any rescue teams that were sent into Vietnam or mention any service member going ashore to Vietnam.  Deck logs from January 1969 and February 1969 do contain reports of several airplane crashes and recoveries that occurred at sea; however, these incidents all occurred in the Gulf of Tonkin, and the listed individuals involved in the crashes do not include the Veteran.  Additionally, the U.S.S. Ranger is not currently on the list of Navy ships associated with service in Vietnam and service personnel records do not otherwise reflect the Veteran served on any small boats on inland waterways, or set foot in Vietnam.

Having considered the Veteran's contentions and statements, review of all the evidence of record, and in light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during service in order to establish qualifying service in Vietnam, the Board finds that the Veteran did not have such service on the landmass or inland waters of Vietnam to presume herbicide agent in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The Federal Circuit has held that, when a veteran is not found to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether the current disability is otherwise the result of active service.

After reviewing all of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the current diabetes mellitus did not have its onset during, and is not otherwise related to, active service.  Service treatment records do not reflect any history, complaints, diagnosis, or treatment for any symptoms of diabetes mellitus.  Instead, military personnel records reflect the Veteran was discharged from service in February 1972 due to physical disability pertaining to the lumbar spine.

Similarly, the Board finds that the weight of the evidence is against finding that symptoms of diabetes mellitus were "chronic" in service.  As discussed above, service treatment records do not reveal any complaints, diagnosis, or treatment for any symptoms of diabetes mellitus, nor has the Veteran asserted that symptoms of diabetes mellitus began during active service.

The Board next finds that the weight of the evidence is against finding that symptoms of diabetes mellitus were "continuous" since service separation.  The Veteran has not asserted that diabetes mellitus symptoms have been present since service separation in February 1972.  VA and private treatment records also do not reflect any evidence of diabetes mellitus until June 2006, 34 years after service separation.  A June 2006 VA treatment record reflects the examiner's impression of hyperglycemia based on a blood test from the prior day that revealed high fasting glucose levels.  The earliest evidence of a confirmed diagnosis for diabetes mellitus appears in a July 2006 VA examination report for back conditions, during which the Veteran reported being diagnosed with diabetes mellitus type II ten days ago.

This same evidence also shows that symptoms of diabetes mellitus did not manifest to a compensable degree within one year of service separation.  As discussed above, post-service treatment records demonstrate that diabetes mellitus did not have its onset until June 2006, approximately 34 years after service separation in February 1972.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current diabetes mellitus and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran generally contends that an acquired psychiatric disorder, including PTSD and depressive disorder, is the result of military service.  In the February 2010 VA Form 9 discussed above, the Veteran asserts being part of an aircraft crash recovery team that went into the Republic of Vietnam to recover parts from downed aircraft, which is the stressor event upon which the Veteran's claimed PTSD is based.  During a July 2008 psychiatric evaluation, the Veteran also reported exposure to numerous life threatening and gruesome situations while serving in Vietnam.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

At the outset, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  A July 2008 VA treatment record reflects the Veteran was diagnosed with PTSD and major depression.   

After reviewing all the lay and medical evidence, the Board finds the weight of the evidence is against finding that an acquired psychiatric disorder, to include PTSD and depressive disorder, had its onset during service, or was otherwise related to military service.  Service treatment records do not reflect any complaints, diagnoses, or treatment relating to symptoms of an acquired psychiatric disorder.  A post-service September 1989 private treatment record reveals the Veteran was first treated for depression for a short time in August 1986, over 14 years after service separation, which was attributed to the Veteran's "situational problems" rather than to military service.  The September 1989 private treatment record also shows the Veteran had most recently been seen in June 1989 for a marked anxiety type reaction, also related to situational factors in the Veteran's life at the time.

The Board next finds that the occurrence of the claimed PTSD in-service stressor event has not been corroborated by credible, supporting evidence.  As discussed above, the Veteran's assertion of having been sent into Vietnam as part of an aircraft crash recovery team while serving aboard the U.S.S. Ranger is not shown by military personnel records, and is not supported by the U.S.S. Ranger's in-port visit logs and deck logs for the relevant period when the Veteran's unit was aboard the ship.  Although the February 1999 VA treatment record reflects the Veteran reported serving two tours of duty in Vietnam, the JSRRC's September 2002 response to VA's request for information stated that the Veteran's service in the Republic of Vietnam could not be verified.  The JSRRC also provided in a September 2014 response that unit histories for the Veteran's unit, Reconnaissance Attack Squadron Nine, and for the U.S.S. Ranger during the time the Veteran's unit was aboard the ship, did not reveal any personnel going ashore to recover aircraft in Vietnam.  Moreover, in September 2008, VA issued a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD, which found that the Veteran's personnel file did not contain any evidence of combat or combat medals.

Regarding the diagnosis of PTSD and major depression, the VA examiner diagnosed PTSD and major depression based upon the Veteran's reported history during a July 2008 initial psychiatric evaluation.  The July 2008 VA treatment record shows the Veteran reported being exposed to "numerous life threatening and gruesome situations" in Vietnam, where he was also exposed to Agent Orange.  The Veteran reported problems with depression since the late 1970s, which had come and gone since then.  Further, the Veteran reported symptoms of paranoia, hypervigilance, flashbacks, nightmares, increased startle response, irritability, isolation, and problems with trust resulting from the stressful experiences in Vietnam.  Based upon the reports of traumatic incidents during service in Vietnam, along with the reported psychiatric symptoms associated with service in Vietnam, the Veteran was diagnosed with PTSD and major depression; however, as noted above, the claimed in-service stressor event of being sent into Vietnam as part of an aircraft crash recovery team has not been sufficiently supported by credible, independent evidence.  Consequently, the July 2008 VA treatment record reflecting diagnoses of PTSD and major depression based on the Veteran's claimed in-service stressors of being exposed to numerous life threatening and gruesome situations in Vietnam, which assumes as fact the occurrence of the claimed stressful events that have not been sufficiently supported by credible evidence, is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Accordingly, because the Board is not bound to accept uncorroborated accounts of stressors, and because the evidence of record reflects there was no in-service occurrence of stressor of PTSD, the Board finds that the weight of the evidence demonstrates no verified in-service PTSD stressor.

The Board also finds that the weight of the evidence demonstrates the Veteran did not engage in combat with the enemy during service and was not exposed to hostile military or terrorist activity during service.  The DD Form 214 and service personnel records reveal the Veteran served as an aircraft mechanic and hydraulics and fuel system assembler, is in receipt of no military citations that denote combat service, is not otherwise shown to have combat service, nor has the Veteran asserted being involved in combat during service.

Additionally, the Veteran underwent a VA psychiatric examination in August 2015, at which the VA examiner diagnosed unspecified depressive disorder with anxious distress, but determined that the Veteran did not meet the criteria for a PTSD diagnosis.  During the August 2015 VA examination, the Veteran reported serving on the U.S.S. Ranger in the coastal waters of Vietnam from November 1968 to April 1969, and recalled being transported to land by airplane to repair a horizontal 

stabilizer that had fallen from a plane.  The Veteran reported staying in Vietnam overnight and then returned to the ship the following day.  The August 2015 VA examination report reflects that, when the Veteran was asked about situations from active service that were stressful and still stressful to think about, the Veteran reported having to work on the aircraft carrier flight deck at night that was illuminated only by red lights; the Veteran also described having to work under planes while the plane's engines were fully running.  The Veteran did not report any incidents that occurred while performing these stressful duties, nor did the Veteran report any attack or incident that occurred when being transported into Vietnam to repair a plane.  Thus, based on the Veteran's description of these military experiences, the August 2015 VA examiner determined that these events were insufficient to meet the criteria for a PTSD stressor necessary to support a PTSD diagnosis.  Accordingly, the VA examiner opined that it is less likely than not that the Veteran has PTSD that is due to, or the result of, fear of hostile military activity from service in Vietnam because the Veteran did not describe any exposure to actual or threatened death, serious injury, or sexual violation, which is a necessary criteria to support a diagnosis for PTSD.  

The August 2015 VA examiner also noted that the Veteran was previously diagnosed with PTSD by a VA psychiatrist in 2008, but that diagnosis was based upon the Veteran's report of being exposed to numerous gruesome and life threatening experiences in Vietnam, which the Veteran did not report during the August 2015 VA examination; moreover, the August 2015 VA examiner noted that the VA psychiatrist had not performed a systematic assessment for PTSD symptoms when rendering the PTSD diagnosis in 2008.  The August 2015 VA examiner further opined that the Veteran's unspecified depressive disorder with anxious distress is less likely than not due to, or the result of, any in-service events.  The August 2015 VA examiner's rationale was based on review of service treatment records that revealed no evidence of any in-service psychiatric symptoms, post-

service private treatment records showing the Veteran was first treated for depression 14 years after service separation in 1986 due to situational problems, and based upon the Veteran's report during the August 2015 VA examination that symptoms of depression began after effective dissolution of his second marriage and attributing depression to his current marital situation rather than to any in-service events.

Based on the foregoing, the Board finds that the weight of the evidence shows that the current acquired psychiatric disorder, which manifested many years after service separation, is not otherwise causally or etiologically related to service.  As stated above, the evidence shows no psychiatric symptoms during service, and the earliest evidence of any psychiatric symptoms is not shown until August 1986, approximately 14 years after service separation, which psychiatric symptoms were attributed to post-service "situational problems" rather than to military service.  Although the July 2008 VA treatment record shows the Veteran was diagnosed with PTSD purportedly relating to in-service stressors that occurred during service in Vietnam, the occurrence of the claimed stressor event has not been sufficiently supported by credible independent evidence; therefore, the July 2008 PTSD diagnosis was based on an inaccurate history of an event that has not been established, so is of no probative value.  Moreover, the August 2015 VA examination report contains the VA examiner's opinion that the Veteran's current unspecified depressive disorder with anxious distress is less likely than not related to military service because post-service treatment records, along with the Veteran's own reports during the August 2015 VA examination, indicated psychiatric symptoms were related to post-service non-military-related situational factors.  There is no other competent evidence of record that indicates a nexus between the current acquired psychiatric disorder and military service.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include 

PTSD and depressive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus, including as due to herbicide exposure, is granted.

Service connection for diabetes mellitus, including as due to herbicide exposure, is denied.

Service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


